ATTACHMENT TO ADVISORY ACTION

In response to AFCP 2.0 filed 7/20/2022.  Claims 1-4 are pending.  Claims 1 and 3 were amended.

This amendment will be entered but the art rejection would maintained for the following reasons:

	Examiner notes that this amendment was proposed in the interview dated 7/18/2022 and discussed.  As an initial note, the 112(a) rejection is overcome by the amendment.  However, the art rejection is maintained.  Applicant asserts that in the interview, the Examiner stated that the amendments would be sufficient to overcome the rejection.  Examiner respectfully disagrees and notes that the amendments were sufficient to overcome the 112(a) rejection and but not the art rejection.  To that end, Applicant asserts that the properties as claimed would not necessarily flow from the teaching of the prior art.  Examiner respectfully disagrees and notes that the materials, amounts thereof, and processing are the same or substantially the same as that claimed.  As such, the properties as claimed would necessarily flow from the prior art and would be the same or within the claimed ranges.  As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.  As such, the amendments are not sufficient to overcome the rejection.  As a note, the incorporation of each limitation of claim 2 into claim 1 would overcome the prior art.  Examiner notes that the Double Patenting rejection is still applicable for the previously stated reasons.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783